United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 28, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60490
                          Summary Calendar


MARIA LAURA GONZALEZ,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 213 989
                        --------------------

Before JOLLY, DAVIS, AND OWEN, Circuit Judges.

PER CURIAM:*

     Maria Laura Gonzalez appeals the decision of the Board of

Immigration Appeals (BIA) affirming without opinion the denial of

her application for cancellation of removal by the Immigration

Judge (IJ).    She argues that the IJ erred in denying her request

for a continuance and that the denial of the continuance violated

her due process rights.   Because Gonzalez did not raise this

issue in her appeal to the BIA, we do not have jurisdiction to

review her challenge of the denial of her request for a

continuance.    See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60490
                                -2-

Cir. 2001).   Further, because the error was one that was

correctable by the BIA, Gonzalez’s due process claim is subject

to the exhaustion requirement and, therefore, we do not have

jurisdiction to review her due process claim.   See Goonsuwan v.

Ashcroft, 252 F.3d 383, 389-90 (5th Cir. 2001); see also Anwar v.

INS, 116 F.3d 140, 144 & n.4 (5th Cir. 1997).

     Gonzalez also argues that the IJ erred in denying her

application for cancellation of removal based on an erroneous

legal interpretation of Faddah v. INS, 553 F.2d 491 (5th Cir.

1977).   Because the IJ’s decision ultimately involved the

exercise of discretion, we do not have jurisdiction to review it.

See Mireles-Valdez v. Ashcroft, 349 F.2d 213, 216 (5th Cir.

2003).

     PETITION DISMISSED FOR LACK OF JURISDICTION.